ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on March 19, 1968 (208 So.2d 524 (1) ) affirming the final decree of the Circuit Court of Dade County, Florida in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed January 15, 1969 (217 So.2d 836) and mandate dated January 31, 1969, now lodged in this court, the decision of this court was quashed with directions to remand the cause to the trial court for further consideration in accordance with the said opinion and judgment of the Supreme Court of Florida;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on April 8, 1968 is withdrawn, the opinion and judgment of this court filed March 19, 1968 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the final decree of the circuit court appealed from is reversed for further consideration in accordance with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit court (Rule 3.-16(b) Florida Appellate Rules, 32 F.S.A.).